Citation Nr: 1820948	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for left foot degenerative joint disease (previously claimed as left foot sprain), to include service connection for left foot degenerative joint disease (previously claimed as left foot sprain).

2. Whether new and material evidence has been received to reopen a claim of service connection for left ankle sprain, to include service connection for left ankle sprain.

3. Whether new and material evidence has been received to reopen a claim of service connection for a lower back injury, to include service connection for a lower back injury.

4. Entitlement to an increased evaluation of scar, postoperative peri-rectal drainage, evaluated as 0 percent disabling prior to October 2, 2013, and 10 percent thereafter.



REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010 (lower back injury); July 2013 (left foot, left ankle conditions, and scar) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Through a rating decision dated March 2015, the Veteran's service connected disability of scar, postoperative peri-rectal drainage, was increased to 10 percent disabling as of October 2, 2013.

The Board notes that a July 2013 rating decision was issued on entitlement for service connection for among other issues, an anal condition.  The Veteran filed a Notice of Disagreement for that rating decision in December 2013.  However, in an April 2014 correspondence from his representative, the Veteran clarified that he never intended to file for service connection for an anal condition. 

In July 2013, the AOJ denied the Veteran's service connection claim for left foot degenerative joint disease and left ankle condition.  The AOJ also determined that new and material evidence had been received sufficient to reopen the Veteran's previously denied service connection claim for a left ankle condition.  No such determination was made about the Veteran's left foot degenerative joint disease. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2017).  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As is explained below, new and material evidence has been received sufficient to reopen the previously denied service connection claims for left foot degenerative joint disease and left ankle condition.  

The issue of rating in excess of 0 percent for a skin condition, claimed as boils, has been raised by the record in a March 2014 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

Finally, the Board notes that the Veteran has requested a hearing on the issues of
whether new and material evidence has been received to reopen a claim of service connection for a lower back injury, to include service connection for a lower back injury; and entitlement to an increased evaluation of scar, postoperative peri-rectal drainage, evaluated as 0 percent disabling prior to October 2, 2013 and 10 percent thereafter.  The Veteran will receive a separate notice relating to these issues. 


FINDINGS OF FACT

1. The evidence received since the February 1985 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a left foot disorder that may be attributable to active service.

2. The evidence received since the December 2002 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a left ankle condition (ligamentous injury) that may be attributable to active service.

3. The Veteran's current left foot degenerative joint disease is connected to service.

4. The Veteran's current left ankle condition (ligamentous injury) is connected to service.


CONCLUSIONS OF LAW

1. New and material evidence was received on the claims of service connection for left foot disorder and left ankle condition; thus, these claims are reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. Service connection for left foot degenerative joint disease is established. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. Service connection for left ankle condition (ligamentous injury)is established. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

In July 2013, the AOJ denied the Veteran's service connection claim for left foot degenerative joint disease and left ankle condition.  The AOJ also determined that new and material evidence had been received sufficient to reopen the Veteran's previously denied service connection claim for a left ankle condition.  No such determination was made about the Veteran's left foot degenerative joint disease. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In May 1984, the Veteran filed his first claim for compensation with the VA for a "left foot sprain."  Notably, the Veteran had an examination in connection with his claim that addressed both his left foot and his left ankle.  In February 1985, the AOJ issued a rating decision denying the Veteran's claim and categorized the claim as one for "left ankle sprain," but did not address the Veteran's left foot.  The Veteran did not appeal this decision and he also did not submit any relevant evidence or argument within 1 year of the February 1984 rating decision that would render it non-final for VA adjudication purposes. 38 C.F.R. § 3.156; See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

In October 2002, the Veteran filed a claim for service-connection for a left ankle condition.  In December 2002, the AOJ denied the Veteran's claim "for service connection for left ankle sprain...because the evidence submitted is not new and material."  

The Veteran did not appeal this determination nor did he submit new evidence within one year of the date of the rating decision. 38 C.F.R. § 3.156.  Thus, the December 2002 rating decision is the last final determination on this claim.

The claims of service connection for left ankle condition and left foot degenerative joint disease may be reopened if new and material evidence is received. Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and material evidence is defined by regulation. See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the previously denied service connection claims for left ankle condition and left foot degenerative joint disease are reopened.  The last final determination of the left foot condition is the February 1984 rating decision.  The last final determination for the left ankle condition is the December 2002 rating decision.  The evidence before VA at the time of the prior final AOJ decisions consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  

The newly received evidence includes additional VA and private outpatient treatment records and examination reports and additional lay statements from the Veteran.  

The Board notes that the evidence which was of record at the time of the prior final AOJ decisions did not indicate that the disorders were linked to service.  The newly received evidence suggests that the disorders may be related to active service.  The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim. See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since the prior rating decisions is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection and raises a reasonable possibility of substantiating these claims.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for left ankle condition and left foot degenerative joint disease are reopened.

The merits of the issues of service connection for left ankle condition and left foot degenerative joint disease are addressed below.  

Service Connection

The Veteran asserts that he injured his left ankle and foot while playing football while in service in September 1983.  Since then, he has had lingering issues with his ability to stand and walk.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show that the Veteran injured his left foot in September 1983 during a football game.  The Veteran was treated conservatively for this injury.  The Veteran did not have a separation examination when he left service in April 1984. While there are several mentions of an injury from jumping off a truck in March 1984, there is no evidence of this injury occurring.  

In connection with his 1984 application, the Veteran was afforded a VA examination in December 1984.  In a general medicine examination, the Veteran stated that he had problems with his left foot and ankle.  He blamed it on a jump from a truck when he sprained his left foot in March 1984.  Physical examination showed no swelling, effusion, or active synovitis, but there was some subjective pain.  

In a companion orthopedics examination, a more detailed history and examination is provided.  After his injury in March 1984, the Veteran had a marked degree of swelling which developed in a few days and was told that he had a sprained foot by x-rays and physical examination.  He was on crutches for two months.  While the swelling went down, the Veteran had persistent pain and mild swelling in his left mid-foot area.  Since that time, the Veteran complained of an inability to run and do sports.

Upon objective examination, there was mild generalized swelling over his mid-foot, with tenderness.  His ankle was normal, but there was pain with movement.  X-rays showed no fracture, dislocation, or stress fracture.  The imaging showed that "there may be widening of the space between the [metatarsals], but may be normal."  

Ultimately, the examiner could not conclude why the Veteran had pain and swelling eight months after the injury, but possibly that it was caused by a stress fracture or a ligamentous injury that was still healing.  

The Veteran has continued to complain of left foot and ankle pain since that time.  He applied for service connection for bilateral ankle pain in 2002.

In December 2009, orthopedic treatment confirmed a prior Lisfranc injury.  After treatment through March 2010, the final diagnoses were left ankle pain with an unclear etiology and Lisfranc fracture with midfoot arthritis, asymptomatic.

In December 2010, the Veteran's treating physician, Dr. E.B., submitted a statement that addressed the Veteran's history and the two 1984 opinions.  Ultimately, the physician opined that it is at least as likely as not that his current left foot and left ankle conditions are connected to service.  Dr. E.B. noted that orthopedic trauma at an earlier age often serves as a nidus for the development of chronic orthopedic conditions.  Specifically, the current conditions are a sequela of the 1983 injury.  Dr. E.B. pointed to recent examinations that showed crepitus, swelling, and tenosynovitis of the ankle and degeneration of the left foot.  Further, Dr. E.B. noted that the subtle x-ray findings in the 1984 examination are consistent with a Lisfranc fracture and there are three components to the injury: a Lisfranc separation, a hairline fracture, and a ligamentous injury.  

The Board gives this opinion great probative weight.  This opinion addresses the Veteran's injuries in-service and while the exact injuries were not diagnosed in service or on the imaging available in 1984, the recent medical explanations sufficiently identify the etiology of the disabilities.

In a March 2011 statement, the Veteran's treating podiatrist, K.F, stated that the Veteran's degenerative joint disease of the left foot is due to the left Lisfranc joint injury due to an old dislocation injury.  In March and April 2015.  K.F. opined that "when the Veteran jumped down off of the truck while in-service, there is a high probability (75 percent) that he dislocated his Lisfranc joint which then relocated soon after with weight bearing."  Further, he "almost assuredly" sprained his ankle at some time and ligamentous injuries do not show on x-ray. 

The Veteran was afforded a VA examination in connection with his claim in February 2012.  After review of the Veteran's records the VA examiner gave the opinion that the Veteran's left ankle injury is not related to service because a joint sprain is a temporary condition and it resolves within a short time.  The examiner pointed to the negative March 1984 examination and x-ray imaging in May 2011 that did not show any injury or degeneration.  Further, the examiner gave the opinion that the Veteran's left foot flat foot or degenerative joint disease is not connected to service because there is no literature to connect the Veteran's flat feet to an ankle injury.  The Board gives this opinion little probative weight because it appears to not consider the March 1984 orthopedics examination.

In giving the December 2010 opinion by the Veteran's treating physician, Dr. E.B., great probative weight, the Board notes that the opinion sufficiently addresses the potential link between the present disabilities and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Steel v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Based on the foregoing, the Board finds that service connection is warranted for left foot degenerative joint disease and left ankle condition (ligamentous injury).  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence was received on the claims of service connection for left foot degenerative joint disease and left ankle disorder; thus, these claims are reopened.  

Service connection for left foot degenerative joint disease is granted. 

Service connection for left ankle condition (ligamentous injury) is granted. 



______________________________________________
L. M. BARNARD  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


